ORDER

PER CURIAM.
Chester Scherer, defendant, appeals the judgment entered upon his conviction by a jury of one count of tampering in the first degree in violation of Section 569.080.1(2) RSMo 1994 and one count of driving while license was revoked in violation of Section 302.321 RSMo Supp.1996 for which he was sentenced as a prior and persistent offender to concurrent terms of five years in the *558Missouri Department of Corrections and one year in Ste. Genevieve County Jail.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential value. Judgment affirmed in accordance with Rule 30.25(b).